UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1794



ROBERT LEE,

                                                 Plaintiff - Appellant,

             versus


DEMOCRATIC NATIONAL COMMITTEE; INTERNATIONAL
BROTHERHOOD OF ELECTRICAL WORKERS; REPUBLICAN
NATIONAL   COMMITTEE;    NATIONAL  ELECTRICAL
CONTRACTORS ASSOCIATION,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-621-1-LMB)


Submitted:    February 9, 2005               Decided: February 14, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee, Appellant Pro Se. Amanda Slater La Forge, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Lee appeals the district court’s order dismissing

his   42   U.S.C.     §    1983   (2000)      complaint    under   28    U.S.C.   §

1915(e)(2)(B) (2000).           We have reviewed the record and find no

reversible error. Accordingly, we deny Lee’s motion for injunctive

relief pending appeal and affirm on the reasoning of the district

court.     See Lee v. Democratic Nat’l Comm., No. CA-04-621-1-LMB

(E.D. Va., June 9, 2004).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court   and     argument   would   not    aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -